DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 01/05/2021. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, and 20 and claims dependent thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1,15, and 20 Applicant recites the use of machine learning to determine biometric data, but does not describe in sufficient detail in the Specification how the machine learning works. Specifically, in paragraphs [0018]-[0022], [0050], [0053], [0058]-[0059] of the PG Publication of the Application US 20210228159 A1, Applicant alludes to the use of machine learning; however, the machine learning is described regarding functional results and not the specific steps taken to achieve those results. As such claim 1, 15, and 20 and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). 
Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, and 20, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 15, and 20, the claim recites “the PPG waves are generated by infra-red, green or red lights emitted from the personal healthcare device” and then further recites “an inline sensor (IS) comprising a first Near Field Infrared (NIR) Light Emitting Diode (LED), a second NIR LED, and a photodiode with wavelength sensitivity range between 900 nm to 1700 nm”. Because the invention only discloses using Near infrared lights and a photodiode that has sensitivity range between 900-1700 nm (near infrared), it is unclear as to how green and red lights are used to generate PPG waves. As such the claim is indefinite. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-12, 15-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160302706 A1 (hereinafter referred to as “Richards”), in view of US 6134458 A (hereinafter referred to as “Rosenthal”), US 20160242683 A1 (hereinafter referred to as “Ishiguro”), and US 20160113526 A1 (hereinafter referred to as “Nageshwar”).
Regarding claims 1, 15, and 18, Richards, a physiological data collection device (abstract), teaches a method, in a data processing system comprising a processor and a memory (paragraph [0079]), an apparatus, and a non-transitory computer-readable media comprising program code for measuring personal health, the method (abstract) comprising:
detecting a photoplethysmograph (PPG) wave by a personal healthcare device, the PPG waves are generated by infra-red, green or red lights emitted from the personal healthcare device (paragraph [0112]-[0113]), wherein the personal health care device comprises:
an inline sensor (IS) comprising a first and second emitter and a photodiode (Figures 3-5);
transmitting the detected PPG wave to a server, wherein the server processes the PPG wave (paragraphs [0081], [0105], [0401]-[0403]);
receiving the biometric data from the server (paragraphs [0081], [0105], [0401]-[0403]); and
generating an interface screen comprising the biometric data (paragraphs [0081], [0105], [0401]-[0403]); but does not explicitly teach 
a sensor comprising a first Near Field Infrared (NIR) Light Emitting Diode (LED), a second NIR LED, and a photodiode with wavelength sensitivity range between 900 nm to 1700 nm, the photodiode located on the sensor between the first and second NIR LEDs and configured relative thereto to receive reflected light from the first and second NIR LEDs, and
a first and second angular mirror, each configured to reflect light from either of the first and second NIR LEDs onto a user's skin and for the user's skin to reflect light back to the photodiode, wherein the personal healthcare device generates the detected PPG wave based on the light reflected off of the user's skin; and 
infers therefrom biometric data based on machine learned correlations generated from a training set of PPG waves and biometric data.
However, Rosenthal, a near-infrared body chemistry measurement instrument, teaches a sensor comprising a first Near Field Infrared (NIR) Light Emitting Diode (LED) (400; Figures 5-6), a second NIR LED (400; Figures 5-6), and a photodiode (222; Figures 5-6), the photodiode located on the sensor between the first and second NIR LEDs and configured relative thereto to receive reflected light from the first and second NIR LEDs (column 6, lines 1-45; Figures 5-6), and a first and second angular mirror, each configured to reflect light from either of the first and second NIR LEDs onto a user's skin and for the user's skin to reflect light back to the photodiode, wherein the personal healthcare device generates the detected PPG wave based on the light reflected off of the user's skin (column 6, lines 1-45; Figures 5-6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Richards, to have an inline sensor configuration having emitters, photodiodes, and mirrors, as taught by Rosenthal, because doing so provides a means of emitting light of a user’s skin and detecting reflected light. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Further, Ishiguro teaches a photodiode with wavelength sensitivity range between 900 nm to 1700 nm (paragraphs [0060]-[0061], [0066]-[0068]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Richards, in view of Rosenthal, to have the photodiode with wavelength sensitivity range between 900 nm to 1700 nm, as taught by Ishiguro, because doing so provides light in an applicable wavelength range. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Finally, Nageshwar teaches wherein the server processes the PPG wave and infers therefrom biometric data based on machine learned correlations generated from a training set of PPG waves and biometric data (paragraph [0044]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Richards, in view of Rosenthal and Ishiguro, to use machine learning, as taught by Nageshwar because doing so provides a means of determining a physiological parameter based on an accumulation of physiological information.
Regarding claim 2, Richards, in view of Rosenthal, Ishiguro, and Nageshwar, teaches wherein the first NIR LED has a first wavelength in the near infrared spectrum and the second NIR LED has a second wavelength in the near infrared spectrum (paragraphs [0060]-[0061], [0066]-[0068]; as taught by Ishiguro).
Regarding claim 3, Richards, in view of Rosenthal, Ishiguro, and Nageshwar, teaches wherein a first intermediate detected PPG wave is generated from light reflected off of the user's skin from the first NIR LED and a second intermediate detected PPG wave is generated from light reflected off of the user's skin from the second NIR LED, and the detected PPG wave is generated from the combination of the first and second intermediate detected PPG waves (paragraph [0112]-[0113]).
Regarding claim 4, Richards, in view of Rosenthal, Ishiguro, and Nageshwar, teaches wherein the first NIR LED has a wavelength of about 1550 nm±10% and the second NIR LED has a wavelength of about 1300 nm±10% (paragraphs [0060]-[0061], [0066]-[0068]; as taught by Ishiguro).
Regarding claim 5, Richards, in view of Rosenthal, Ishiguro, and Nageshwar, teaches wherein the first NIR LED has a wavelength of approximately 1550 nm and the second NIR LED has a wavelength of approximately 1300 nm (paragraphs [0060]-[0061], [0066]-[0068]; as taught by Ishiguro).
Regarding claim 11, Richards, in view of Rosenthal, Ishiguro, and Nageshwar, teaches wherein the biometric data comprises blood glucose levels (paragraphs [0081], [0105], [0401]-[0403]; as taught by Richards).
Regarding claim 12, 16, and 19, Richards, in view of Rosenthal, Ishiguro, and Nageshwar, teaches wherein the server processes the PPG wave and infers therefrom biometric statistics and wherein the biometric statistics comprise at least one of overall health, changes in health, mood, sleep quality, fatigue, and stress (paragraphs [0103]-[0106]).
Regarding claim 14, Richards, in view of Rosenthal, Ishiguro, and Nageshwar, teaches wherein at least one of the mirrors has a single reflective surface (column 6, lines 1-45; Figures 5-6; as taught by Rosenthal).

Claim(s) 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards, in view of Rosenthal, Ishiguro, and Nageshwar, as applied to claim 1, 15, and 18 above, and further in view of US 20170079578 A1 (hereinafter referred to as “van den Broek”).
Regarding claims 13, 17, and 20 Richards, in view of Rosenthal, Ishiguro, and Nageshwar, teaches teaches using machine learning correlations based on PPG character vectors including heart rate value (does machine learning for correlations between measured data and health outcomes; paragraph [0044]; measured data includes blood flow data (heart beat rate); paragraph [0044]; [0050]; [0080]-[0081]; as taughtby Nageshwar). However, Richards, in view of Rosenthal, Ishiguro, and Nageshwar does not teach using Kaiser- Teager power energy values and spectral entropy values in these correlations.
However, van den Broek, an activity monitor teaches, using Kaiser-Teager power energy values and spectral entropy values to determine heart rate variability (paragraphs [0014]-[0025]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to using the heart rate values measured in Richards, in view of Rosenthal, Ishiguro, and Nageshwar, with the measured Kaiser-Teager power energy values and spectral entropy values, as taught by van den Broek, because doing so allows a user to determine heart rate variability features.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10912519 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Applications are broader than that of US 10912519 B2.

Conclusion
	Claims 6 and 9, and claims dependent thereof, are rejected as they are dependent on claims rejected under 35 USC 112(a); however, the claims present subject matter, that in combination with the limitations of the claims upon which they depend, that are not found in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792